DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2021 has been entered.
The status of the 08/11/2021 claims, is as follows: Claims 1-2, 5, 9-10, and 16 have been amended; Claims 23-27 have been added; Claims 4, 6-8, 12, 14-15 have been canceled; and claims 1-3, 5, 9-11, 13, 16-27 are pending.

Claim Objections
Claims 9-11, 13, 16-20, and 26-27 are objected to because of the following informalities: 
In claim 9:
The phrase “the curved rotary electrode comprising” in line 7 should be read “the curved rotary electrode comprising:”
 Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 9-11, 13, 16-19, and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Mukai (US 20150273602, newly cited), in view of Yuan (US 20100320078, previously cited) and Wilmot (US 20100129170, newly cited)
Regarding Claim 1, Mukai discloses a machining apparatus (electrochemical machining system 1; figs. 1-2A and 2B), comprising: 
a curved outer conduit (insulating layer 12) having a cavity and a fluid inlet (flow channel FC) in fluid communication with the cavity (para. 0034 and 0052) (“degree of curvature of the tool body 10”, para. 0052. It is also noted that the insulating layer 12 is cylindrical shape so it is curved), the curved outer conduit (insulating layer 12) having a length and being flexible along the entire length (para. 0036) (it is noted because the insulating layer 12 is made of polyester resin which is flexible); 
a curved rotary electrode (electrode 11) that is at least partially enclosed by the curved outer conduit (insulating layer 12) (para. 0033 and 0063; fig. 2A) (“it is necessary to rotate” implies that electrode 11 may be rotated to make holes in the workpiece using electrochemical machining process), the curved rotary electrode (electrode 11) comprising: 
a flexible shaft (electrode 11) having a first end and a second end at opposite extremities of the flexible shaft (annotated fig. 1) and a center located equidistant from the first end and the second end, the first end and the second end positioned entirely within the cavity (insulating layer 12) (para. 0034; figs. 1-2A and 2B), and 
[AltContent: arrow][AltContent: textbox (First end)][AltContent: arrow][AltContent: textbox (Second end)]
    PNG
    media_image1.png
    473
    286
    media_image1.png
    Greyscale
        
    PNG
    media_image2.png
    447
    325
    media_image2.png
    Greyscale

[AltContent: textbox (Prior Art
Mukai (US 20150273602))]


Mukai does not disclose:
a machining head located near the first end of the flexible shaft and having a fluid outlet in fluid communication with the cavity, the machining head electrically isolated from the curved outer conduit, and powered via the flexible shaft; 
a first shaft coupling that electrically couples the machining head to the first end of the flexible shaft; 
a second shaft coupling that communicates with a driving motor at the second end of the flexible shaft for driving the flexible shaft to rotate; 
a first bearing located within the cavity, coupled to the curved outer conduit and in rotatable contact with the first shaft coupling; and 

wherein the first shaft coupling comprises a fluid passage in fluid communication with the fluid outlet and the cavity; 
wherein the second shaft coupling is electrically coupled to one or more positioned carbon brushes.
However, Yuan discloses a machining apparatus (electroerosion spindle assembly) comprises:
a machining head (electrode device 11) located near the first end of the shaft (main shaft 10) (fig. 3) and having a fluid outlet in fluid communication with the cavity (para. 0028-0029; fig. 7), the machining head (electrode device 11) electrically isolated from the curved outer conduit (tube 24, 23, 22, 13, and 5; fig. 1) (para. 0034; figs. 1 and 8) (it is understood that the electrode device 11 is not electrically connected to the flushing tube 24/tube 23 because it is separated by a flush channel i.e. fourth external flushing slot 924. Also, the tube 24, 23, 22, 13, and 5 are curved because they are of cylindrical shape) and powered via the shaft (main shaft 10) (para. 0019, lines 12-18; fig. 3);
a first shaft coupling (extender 100) that electrically couples the machining head (electrode device 11) to the first end of the shaft (main shaft 10) (para. 0021; annotated fig. 3); and 
a second shaft coupling (annular shaft sleeve 15) that communicates with a driving motor (rotatable spindle 31) at the second end of the shaft (main shaft 10) for driving the shaft to rotate (para. 0019), 
extender 100) comprises a fluid passage in fluid communication with the fluid outlet and the cavity (para. 0029) (it is noted fluid directed through hollow portions 914, 916 of the main shaft 10 and the extender 100, and then through the hollow portion 917 of the electrode device 11 to be discharged to the workpiece), 
wherein the second shaft coupling (annular shaft sleeve 15) is electrically coupled to one or more positioned carbon brushes (electrical brush 14) (para. 0019; fig. 3) (it is understood that sleeve 15 electrically contacts brush 14 to ensure electrical connection to the main shaft 10 and the sleeve 15 rotatably contacts brush 14 because it rotates with the main shaft 10).

[AltContent: arrow][AltContent: textbox (second end of shaft)][AltContent: textbox (First end of shaft)][AltContent: arrow]
    PNG
    media_image3.png
    723
    384
    media_image3.png
    Greyscale

[AltContent: textbox (Prior Art
Yuan (US 20100320078))]

Wilmot discloses a machining apparatus (system 100) comprises:
a second shaft coupling (clamp housing 12a) that communicates with a driving motor (motor 10) at the second end of the shaft (motor shaft 22a) for driving the shaft to rotate (para. 0119; figs. 4-6); 
a first bearing (collar bearings 40) located within the cavity (cavity defined by extension tube 14a-14c), coupled to the curved outer conduit (extension tubes 14a-14c) (it is noted that collar bearings 40 are connected to at least extension tube 14c, which is curved because the tube is of cylindrical shape) and in rotatable contact with a first shaft coupling (adapter plate 32) (para. 0126; figs. 4-5, and 8); and 
a second bearing (hollow laminar disc 12b) located within the cavity (cavity defined by extension tube 14a-14c), the second bearing being coupled to the curved outer conduit and in rotatable contact with the second shaft coupling (clamp housing 12a) (para. 0119-0120; fig. 6).  

















[AltContent: textbox (Shaft 22)]
[AltContent: textbox (Hollow laminar disc 12b)][AltContent: arrow][AltContent: textbox (Motor 1)][AltContent: textbox (Shaft 14)][AltContent: oval][AltContent: textbox (Adapter plate 32)][AltContent: oval][AltContent: textbox (Spindle head 20)][AltContent: oval][AltContent: textbox (Collar bearings 40)][AltContent: arrow]
    PNG
    media_image4.png
    759
    442
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    622
    482
    media_image5.png
    Greyscale

[AltContent: textbox (Prior Art
Wilmot (US 20100129170))]

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrochemical machining system of Mukai to include the machining head located near the first end of the flexible shaft and having fluid outlet in fluid communication with the cavity, the first shaft coupling that electrically couples the machining head to the first end of the flexible shaft, the second shaft coupling that communicates with the driving motor at the end of the shaft for driving para. 0021). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Mukai to include the first bearing located within the cavity, coupled to the curved outer conduit and in rotatable contact with the first shaft coupling and to include the second bearing located within the cavity, coupled to the curved outer conduit and in rotatable contact with the second shaft coupling as taught by Wilmot. Doing so would provide necessary supporting means for rotary electrode whose length may be extended to fit desired application. 

Regarding Claim 2, the modification of Mukai and Yuan discloses the machining apparatus (electrochemical machining system 1), wherein the machining head (electrode device 11 of Yuan) is located outside the outer conduit (insulating layer 12 of Mukai). 

Regarding Claim 3, Yuan discloses the machining head (electrode device 11) is detachably coupled with the first shaft coupling (extender 100) by a threaded connection (para. 0021, lines 1-7) (it is understood that the screw has the threaded connection). 

Regarding Claim 5, Wilmot discloses the first bearing (collar bearings 40) is a sealed bearing for inhibiting fluid from flowing across it (para. 0126; fig. 8) (it is noted the bearings 40 are capable of preventing fluid from flowing across it). 

Regarding Claim 21, Mukai discloses the machining apparatus (electrochemical machining system 1), wherein the flexible shaft (electrode 11) has a constantly equal outer diameter from the first end to the second end (figs. 1-2A and 2B).

Regarding Claim 22, Mukai discloses the flexible shaft (electrode 11) (para. 0034; fig. 2A). Wilmot discloses the first bearing (collar bearings 40) is located between the machining head (spindle head 20) and the center of the shaft (center of extension tube 14a-14c).

[AltContent: textbox (Prior Art
Wilmot (US 20100129170))][AltContent: textbox (Collar bearings 40)][AltContent: arrow]
    PNG
    media_image6.png
    760
    429
    media_image6.png
    Greyscale



Regarding Claim 23, Mukai discloses the machining apparatus (electrochemical machining system 1), wherein the curved outer conduit (insulating layer 12) is arranged in a shape during machining, and keeps the shape during machining (para. 0052).

Regarding Claim 24, Mukai discloses the machining apparatus (electrochemical machining system 1), wherein the curved outer conduit (insulating layer 12) is constructed of an insulating material (polyester resin) (para. 0036).

Regarding Claim 25, Yuan discloses a machining apparatus (electroerosion spindle assembly), wherein the machining head (electrode device 11) is configured to selectively emit a spark (spark) (para.0003). 

Regarding Claim 9, Mukai discloses a machining system (electrochemical machining system 1; figs. 1-2A and 2B), comprising: 
a machining apparatus (electrochemical machining tools 3; fig. 1), comprising: Page 3 of 11Application No. 15/762,859 AMENDMENT filed August 11, 2021 Reply to Office Action of May 14, 2021 Attorney Docket: 21339-152357-US/280065-US-5 
a curved outer conduit (insulating layer 12) having a cavity and a fluid inlet (flow channel FC) in fluid communication with the cavity (para. 0034 and 0052) (“degree of curvature of the tool body 10”, para. 0052. It is also noted that the insulating layer 12 is cylindrical shape so it is curved), the curved outer conduit (insulating layer 12) having a length and being flexible along the entire length (para. 0036) (it is noted because the insulating layer 12 is made of polyester resin which is flexible); 
a curved rotary electrode (electrode 11) that is at least partially enclosed by the curved outer conduit (insulating layer 12) (para. 0033 and 0063; fig. 2A) (“it is necessary to rotate” implies that electrode 11 may be rotated to make holes in the workpiece using electrochemical machining process), the curved rotary electrode (electrode 11) comprising 
a flexible shaft (electrode 11) having a first end and a second end at opposite extremities of the flexible shaft (annotated fig. 1) and a center located equidistant from the insulating layer 12) (figs. 1-2A and 2B), and 
a power supply for powering the flexible shaft of the curved rotary electrode (electrode 11) (para. 0001); 
an electrolyte supply (electrolytic solution supply part 6) for providing electrolyte (electrolytic solution W) to the fluid inlet (para. 0026; fig. 1); and 
a machine tool (movement mechanism 4), wherein the curved outer conduit (insulating layer 12) and the driving motor (electric motor) are positioned on the machine tool (para. 0027); 
wherein the fluid inlet (annotated fig .1) is formed in an end of the curved outer conduit (insulating layer 12) that is positioned adjacent the second end of the flexible shaft (electrode 11) (annotated fig. 1).











[AltContent: textbox (Fluid inlet)][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (First end)][AltContent: arrow][AltContent: textbox (Second end)]
    PNG
    media_image1.png
    473
    286
    media_image1.png
    Greyscale
        
    PNG
    media_image2.png
    447
    325
    media_image2.png
    Greyscale

[AltContent: textbox (Prior Art
Mukai (US 20150273602))]

Mukai does not disclose:
a machining head located near the first end of the flexible shaft and having a fluid outlet in fluid communication with the cavity, the machining head electrically isolated from the curved outer conduit, and powered via the flexible shaft; 
a first shaft coupling that electrically couples the machining head to the first end of the flexible shaft; 
a second shaft coupling that communicates with a driving motor at the second end of the flexible shaft for driving the flexible shaft to rotate; 
a first bearing located within the cavity, coupled to the curved outer conduit, and in rotatable contact with the first shaft coupling; and 

wherein the first shaft coupling comprises a fluid passage in fluid communication with the fluid outlet and the cavity; 
wherein the second shaft coupling is electrically coupled to one or more positioned carbon brushes. 
However, Yuan discloses a machining apparatus (electroerosion spindle assembly) comprising:
a machining head (electrode device 11) located near the first end of the shaft (main shaft 10) (fig. 3) and having a fluid outlet in fluid communication with the cavity (para. 0028-0029; fig. 7), the machining head (electrode device 11) electrically isolated from the curved outer conduit (tube 24, 23, 22, 13, and 5; fig. 1) (para. 0034; figs. 1 and 8) (it is understood that the electrode device 11 is not electrically connected to the flushing tube 24/tube 23 because it is separated by a flush channel i.e. fourth external flushing slot 924. Also, the tubes 24, 23, 22, 13, and 5 are curved because they are of cylindrical shape), and powered via the flexible shaft (para. 0019, lines 12-18; fig. 3);
a first shaft coupling (extender 100) that electrically couples the machining head (electrode device 11) to the first end of the shaft (main shaft 10) (para. 0021; annotated fig. 3); and
a second shaft coupling (annular shaft sleeve 15) that communicates with a driving motor (rotatable spindle 31) at the second end of the shaft for driving the shaft to rotate (para. 0019),
extender 100) comprises a fluid passage in fluid communication with the fluid outlet and the cavity (para. 0029) (it is noted fluid directed through hollow portions 914, 916 of the main shaft 10 and the extender 100, and then through the hollow portion 917 of the electrode device 11 to be discharged to the workpiece), 
wherein the second shaft coupling (annular shaft sleeve 15) is electrically coupled to one or more positioned carbon brushes (electrical brush 14) (para. 0019; fig. 3) (it is understood that sleeve 15 electrically contacts brush 14 to ensure electrical connection to the main shaft 10 and the sleeve 15 rotatably contacts brush 14 because it rotates with the main shaft 10).



[AltContent: arrow][AltContent: textbox (second end of shaft)][AltContent: textbox (First end of shaft)][AltContent: arrow]
    PNG
    media_image3.png
    723
    384
    media_image3.png
    Greyscale

[AltContent: textbox (Prior Art
Yuan (US 20100320078))]

Wilmot discloses a machining apparatus (system 100) comprises:
a second shaft coupling (clamp housing 12a) that communicates with a driving motor (motor 10) at the second end of the shaft (motor shaft 22a) for driving the shaft to rotate (para. 0119; figs. 4-6)
a first bearing (collar bearings 40) located within the cavity (cavity defined by extension tube 14a-14c), coupled to the curved outer conduit (extension tubes 14a-14c) (it is noted that collar bearings 40 are connected to at least extension tube 14c, which is curved because the tube is of cylindrical shape), and in rotatable contact with the first shaft coupling (adapter plate 32) (para. 0126; figs. 4-5, and 8); and 
[AltContent: textbox (Shaft 22)]a second bearing (hollow laminar disc 12b) located within the cavity (cavity defined by extension tube 14a-14c), the second bearing being coupled to the curved outer conduit and in rotatable contact with the second shaft coupling (clamp housing 12a) (para. 0119-0120; fig. 6).  
[AltContent: textbox (Hollow laminar disc 12b)][AltContent: arrow][AltContent: textbox (Motor 1)][AltContent: textbox (Shaft 14)][AltContent: oval][AltContent: textbox (Adapter plate 32)][AltContent: oval][AltContent: textbox (Spindle head 20)][AltContent: oval][AltContent: textbox (Collar bearings 40)][AltContent: arrow]
    PNG
    media_image4.png
    759
    442
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    622
    482
    media_image5.png
    Greyscale

[AltContent: textbox (Prior Art
Wilmot (US 20100129170))]
 Page 4 of 11Application No. 15/762,859 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrochemical machining system of Mukai to include the machining head located near the first end of the flexible shaft and having fluid outlet in fluid communication with the cavity, the first shaft coupling that electrically couples the machining head to the first end of the flexible shaft, the second shaft coupling that communicates with the driving motor at the end of the shaft for driving the flexible shaft to rotate, wherein the first shaft coupling comprises the fluid passage in fluid communication with the fluid outlet and the cavity and the second shaft coupling is electrically coupled to one or more positioned carbon brushes as taught by Yuan. Doing so would allow the curved electrode of Mukai to be able to rotate around longitudinal direction, which is known in the art to utilize rotary electrode to make holes in the workpiece using electrochemical machining process. Also, the incorporation of the machining head allows the curved rotary electrode to adapt to different lengths for desired application (para. 0021). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Mukai to include the first bearing located within the cavity, coupled to the curved outer conduit and in rotatable contact with the first shaft coupling and to include the second bearing located within the cavity, coupled to the curved outer conduit and in rotatable contact with the second shaft coupling as taught by Wilmot. Doing so would provide necessary supporting means for rotary electrode whose length may be extended to fit desired application. 

Regarding Claim 10, the modification of Mukai and Yuan discloses the machining apparatus (electrochemical machining system 1), wherein the machining head (electrode device 11 of Yuan) is located outside the outer conduit (insulating layer 12 of Mukai). 
Regarding Claim 11, Yuan discloses the machining head (electrode device 11) is detachably coupled with the first shaft coupling (extender 100) by a threaded connection (para. 0021, lines 1-7) (it is understood that the screw has the threaded connection).
Reply to Office Action of May 14, 2021 
Regarding Claim 13, Wilmot discloses the first bearing (collar bearings 40) is a sealed bearing for inhibiting fluid from flowing across it (para. 0126; fig. 8) (it is noted the bearings 40 are capable of preventing fluid from flowing across it). 

Regarding Claim 16, Yuan discloses the carbon brushes (electrical brush 14) are electrically connected to the power supply (power source) via one or more electrical wires, wherein the second shaft coupling (annular shaft sleeve 15) contacts rotatably and electrically with the one or more positioned carbon brushes (electrical brush 14 ) (para. 0019; fig. 3).

Regarding Claim 17, Mukai discloses the machining apparatus (electrochemical machining system 1), wherein the machining apparatus (electrochemical machining system 1) is an electro-chemical discharge machining apparatus (electrochemical machining tool) for roughly machining a curved pocket (curved hole and straight hole) in a workpiece (para. 0008).

Regarding Claim 18, Mukai discloses the machining apparatus (electrochemical machining system 1), wherein the electrolyte (electrolytic solution W) is provided to a gap between the electrode (electrode 11) and the workpiece via the fluid inlet, the cavity and the fluid outlet (para. 0047). Yuan discloses the machining head (electrode device 11), wherein the electrolyte (flushing fluid) is provided between the machining head (electrode device 11) and the workpiece (para. 0029).

Regarding Claim 19, Mukai discloses the machining apparatus (electrochemical machining system 1), wherein the electrolyte (electrolytic solution W) is circulated through a radial gap between the machined curved pocket of the workpiece (workpiece) and the machining apparatus from the fluid inlet, the cavity and the fluid outlet during machining of the workpiece (tip end 10a of the electrode 11) (para. 0047; fig. 2A).

Regarding Claim 26, Mukai discloses the machining apparatus (electrochemical machining system 1), wherein the curved outer conduit (insulating layer 12) is arranged in a shape during machining, and keeps the shape during machining (para. 0052).

Regarding Claim 27, Mukai discloses the machining apparatus (electrochemical machining system 1), wherein the curved outer conduit (insulating layer 12) is constructed of an insulating material (polyester resin) (para. 0036).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mukai, Yuan, and Wilmot, in further view of Bin Wei’939 (US 20070256939, previously cited) 
Regarding Claim 20, the modification of Mukai, Yuan, and Wilmot discloses substantially all the features as set forth above, except a filter for filtering from the electrolyte debris generated during the machining, wherein the filtered electrolyte is returned to the electrolyte supply.
However, Bin Wei’939 discloses a machining apparatus (electroerosion apparatus 10; figs. 1-2) comprising a filter (filters 58 and 60) for filtering from the electrolyte debris generated during the machining, wherein the filtered electrolyte is returned to the electrolyte supply (electrolyte supply 26) (para. 0064). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machining apparatus of Mukai to include the filter for filtering from the electrolyte debris generated during the machining, wherein the filtered electrolyte is returned to the electrolyte supply as taught by Bin Wei’939, in order to recycle the fluid to be used in electroerosion machining.
Attorney Docket: 21339-152357-US/280065-US-5
Response to Arguments
Applicant’s arguments in the Remarks filed on 08/11/2021 have been fully considered. However, the amendments necessitate new ground of rejections presented in the present Office Action. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                         
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761